DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites:
1.  Air eliminator connection valve for eliminating air bubbles in plastic resin used for composite products manufacturing comprising: an inlet, an inlet lock, an air vent, an upper cover, a valve main body, an ultrasonic generator, an outlet lock and an outlet, in which:
the connection valve is connected between a plastic resin container…
the valve main body is composed of two cylinder structures which are perpendicularly mounted; one cylinder end is closed by the upper cover; on the upper cover, there is the air vent that controls the air releasing out of the air eliminator connection valve; the inlet is a connecting end with a plastic resin container…(Emphasis added).

Claim 1 is indefinite because it is unclear if the second recitation of “a plastic resin container” is the same as the first recitation of this element.  For the purpose of examination, these two elements are the same.  To overcome this rejection, claim 1 could be rewritten as:
1.  Air eliminator connection valve for eliminating air bubbles in plastic resin used for composite products manufacturing comprising: an inlet, an inlet lock, an air vent, an upper cover, a valve main body, an ultrasonic generator, an outlet lock and an outlet, in which:
the connection valve is connected between a plastic resin container…
the valve main body is composed of two cylinder structures which are perpendicularly mounted; one cylinder end is closed by the upper cover; on the upper cover, there is the air vent that controls the air releasing out of the air eliminator connection valve; the inlet is a connecting end with [[a]] the plastic resin container…(Emphasis added).

Claim 2 is indefinite because it depends from claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Dunegan, US 4,000,989 in view of Petty, US 2019/0345396 A1.
Regarding claim 1, Dunegan discloses a tank 10, which reads on the calmed “air eliminator connection valve.”  See Dunegan Fig. 1, col. 2, ll. 54–65.  
Note that the preamble limitation indicating that the valve is—“for eliminating air bubbles in plastic resin used for composite products manufacturing”—fails to patentably distinguish over the prior art, because it describes the intended use rather than the structure of the apparatus.  See MPEP 2111.02(II).
The tank 10 (the “air eliminator connection valve”) comprises:
An inflow piping 11, which reads on the “inlet”;
A gate valve 13, which reads on the “inlet lock”;
The vent associated with vent valve 14 reads on the “air vent”
The top of the tank 10 reads on the “upper cover”—note that this includes the area above vent valve 14;
The central portion of the tank 10, below the top, reads on the “valve main body”;
Valve 31, which reads on the “outlet lock”; and
Outflow piping 12, which reads on the “outlet.”  See Dunegan Fig. 1, col. 2, ll. 45–65, col. 3, ll. 12–23.
Note that the limitation indicating that—“the connection valve is connected between a plastic resin container and a composite manufacturing mold, during operation”—fails to patentably distinguish over the prior art because the “plastic resin container” and the “composite manufacturing mold” are non-positively recited elements of the claimed invention.  See MPEP 2115.  The claim is directed to an “air eliminator connection valve” instead of a system that uses the valve.
Note also that the limitation indicating that the connection valve—“during operation, it continuously eliminates the air bubbles in the plastic resin running through the connection valve to generate filtered plastic resin, and then transfers the filtered plastic resin into the composite manufacturing mold”—fails to patentably distinguish over the prior art, because it describes the manner of operating the device, rather than its structure.  See MPEP 2114(II).
The central portion of the tank 10 (the “valve main body”) comprises two cylinder structures that are perpendicularly mounted.  One cylinder is the main cylinder, seen in Fig. 1.  See Dunegan Fig. 1.  Another cylinder is the cylinder upstream of valve 31.  Id.  The main cylinder is closed by the upper portion of the tank (the “upper cover”).  Id.  
The vent associated with vent valve 14 is provided in the upper cover of tank 10, as seen in Fig. 1.  Id.  This vent controls the air releasing out of the tank 10 (the “air eliminator connection valve”).  See Dunegan col. 3, ll. 36–39.  
The inflow piping 11 (the “inlet”) connects with an end supplying liquid to the tank 10, which reads on “the inlet is a connecting end with a plastic resin container.”  Note that the “plastic resin container” is not a positively recited element of the claimed device.
The liquid flowing into the tank 10 is controlled by whether the gate valve 13 (the “inlet lock”) is open or closed.  See Dunegan col. 3, ll. 28–33.  
The outflow piping 12 (the “outlet”) is a connecting end with a downstream component, as it has an end that is connected to a downstream component.  Id.  This reads on “the outlet is a connecting end with the composite manufacturing mold.”  Note that the “the composite manufacturing mold” is not a positively recited element of the claimed device.  The liquid flowing out of the outflow piping 12 is controlled by whether the valve 31 (the “outlet lock”) is open or closed.  See Dunegan col. 3, ll. 13–23.
The vent valve 14 reads on the “air lock.”  See Dunegan Fig. 1, col. 2, ll. 44–16.  It is connected with a float 15, which reads on the “float.”  The float 15 floats on the surface of liquid within the tank 10.  Id.  The float 15 moves up and down corresponding to a level of liquid within the tank 10, corresponding to the air content with the tank 10.  Id.  This movement allows the vent valve to automatically open and close corresponding to the air content within the tank 10.  

    PNG
    media_image1.png
    792
    588
    media_image1.png
    Greyscale


Dunegan differs from claim 1 because it fails to disclose an ultrasonic generator, made of a piezoelectric material, mounted on an interior wall of the tank 10 that generates ultrasonic waves to the liquid within the tank 10 from the interior wall of the main body towards a center of the main body of the tank 10, that allows eliminating the air bubbles out of the main body of the tank 10.
But the purpose of the device in Dunegan is to remove air and other gases from liquid that flows in the tank 10.  See Dunegan col. 1, ll. 6–24.  The liquid can be petroleum that is unladed from a tanker.  Id.
Petty discloses an ultrasonic degassing system used to treat a hydrocarbon production fluid.  See Petty [0001].  The system comprises a vessel 124 that holds the fluid 110.  Id. at Fig. 3, [0052].  The vessel 124 comprises a plurality of ultrasonic transducers 210 extending from the interior surface 204 of the vessel 124.  Id.  the ultrasonic transducers can be made of a piezoelectric material.  Id. at [0057].  The ultrasonic transducers 210 generate ultrasonic waves adjacent to the fluid 110 in multiple directions from the interior surface 204 toward a center of the vessel 124, with a frequency that is effective to cause entrained gas to separate from the liquid.  Id. at [0008], [0052].  

    PNG
    media_image2.png
    925
    784
    media_image2.png
    Greyscale


The ultrasonic degassing mechanism in Petty is beneficial because it reduces the amount of time required to process the fluid, and is less costly and complex than conventional systems.  See Petty [0006]. 
It would have been obvious to mount the ultrasonic transducers 210 of Petty on the inner wall of the tank 10 in Dunegan, to provide these benefits.  It also would have been obvious to mount the ultrasonic transducers 210 of Petty on the inner wall of the tank 10 in Dunegan to assist in removing air from the liquid contained within the tank 10.  
Regarding claim 2, the ultrasonic transducers 210 of Petty would be positioned between the inflow piping 11 (the “inlet”) and the outflow piping 12 (the “outlet”) of Dunegan so that liquid running through the tank 10 (the “connection valve”) passes by the transducers 210—because the transducers would be mounted on the interior wall of the tank 10.
Response to Arguments
35 U.S.C. 112(b) Rejections
The amendments overcome the previous 35 U.S.C. 112(b) rejections.
35 U.S.C. 103 Rejections
Applicant’s arguments with respect to claims 1 and 2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pre-Grant Publication Nos. 2018/0043285 A1; 2017/0182789 A1; 2015/0030729; 2011/0061535 A1; 2005/0115405 A1; US Patent Nos. 5,811,658; 5,484,573; 5,123,938; 4,355,652; 4,322,226; 3,904,392; 3,350,843.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776